Title: From George Washington to Major General John Sullivan, 25 October 1779
From: Washington, George
To: Sullivan, John


        
          Dr Sir
          Head Qrs West-point 25th Octbr 1779
        
        I have been duly favored with your letter of the 22d.
        The enemy having evacuated both their posts at Kings ferry you will on receipt of this proced with your troops to Sufferans at the entrance of the Clove. Should you not have advanced far on your march to Warwick, Hacketstown—Mount-pleasant—Mount-Hope and Pompton would appear the most eligible route to this place. But that I may know this exactly you will be pleased to inform me of the Stages, that I may not be at a loss where to meet you should it be necessary to urge your march. I am Dr Sir &.
        
          G.W.
        
      